         Case 1:17-cr-00548-PAC Document 77 Filed 02/14/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                     February 14, 2019




Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:    United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

       The Government writes to update the Court concerning the protective order entered
pursuant to Section 3 of the Classified Information Procedures Act (“Protective Order”).

       As the Court is aware, paragraph 25(b) of the Protective Order provides that in the event
the defense wishes to contact particular witnesses the Court Information Security Officer “will
subsequently contact via a secure line a designated employee or employees (the ‘Designated
Employee(s)’) at the U.S. Intelligence Agency who will be walled off from the prosecution team.”
The Government understands that after the Protective Order was filed, the U.S. Intelligence
Agency designated an employee for this purpose and that employee remains available.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                               By:                /s/
                                                     Sidhardha Kamaraju / Matthew Laroche
                                                     Assistant United States Attorneys
                                                     Tel.: 212-637-2420


Cc: Defense Counsel (via ECF)
